The respondent was tried and found guilty by the Judge of the Bangor Municipal Court *569upon the charge of intoxication and was sentenced to pay a fine of three dollars and costs of prosecution. From this sentence, the respondent appealed to the Supreme Judicial Court and was tried at the September term of said court, 1914, and the jury returned a verdict of guilty. The respondent excepted to the admission of certain evidence. Exceptions overruled.
Donald F. Snow, County Attorney for the State. A. L. Blanchard, for appellant.